                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

In re:                                           )
                                                 )      Chapter 11
Ryan’s Electrical Services, LLC,                 )
                                                 )      Bankruptcy No. 20-00411
                                  Debtor.        )

                  STIPULATED MOTION FOR ENDORSEMENT OF CHECKS

         COME NOW Debtor Ryan’s Electrical Services, LLC (the “Debtor”) and Creditor

Consolidated Electrical Distributors, Inc. d/b/a Electrical Engineering & Equipment (“3E”)

(collectively “the Parties”), by and through their undersigned counsel of record, and hereby

move this Court to enter an Order allowing the Debtor to endorse checks made jointly payable to

the Debtor and 3E and to allow the funds to be paid to 3E. In support thereof, counsel for the

Parties state as follows:

         1.        The Debtor is a contractor on different public projects. Those projects include the

United Community School project and the Camp Dodge M-05 project.

         2.        3E sold product to Debtor that was directly used on both public projects.

Additionally, 3E has sold product in the past to the Debtor used on public projects and 3E is

anticipated to sell product to the Debtor in connection with public projects.

         3.        The entity overseeing the United Community School project has issued a check

jointly payable to the Debtor and 3E in the amount of $3,285.56.

         4.        The entity overseeing the Camp Dodge M-05 project has issued a check jointly

payable to the Debtor and 3E in the amount of $3,360.60.

         5.        As a condition to payment of the funds both projects are requesting that lien

releases be executed by 3E for the product supplied which was used in the projects.




                                                        1
HB: 4847-3113-1322.1
         6.        Consistent with ordinary, normal past practices, it is anticipated that additional

checks will be issued by public projects that are jointly payable to the Debtor and 3E in

connection with material supplied to the respective projects. Similarly, and in accordance with

ordinary, normal past practices, it is anticipated that the public entity issuing the joint check will

request a lien release waiver be executed for the product supplied.

         7.        Given that 3E is and will be entitled to the monies for the product supplied, the

parties are jointly seeking authority from this Court for the Debtor to endorse the two checks

noted above checks plus any additional similar checks in the future such that the monies may be

paid to 3E and the lien releases provided.

         8.        It is normal and ordinary in the relationship for the checks to go to 3E for product

supplied.

         9.        The Parties request that the Debtor endorse the checks referenced above plus any

other similar checks that are jointly payable to 3E.

         WHEREFORE, the Parties respectfully move this Court to enter an Order allowing the

Debtor to endorse the two checks referenced above and any future similar checks that may be

received and transmit same to 3E in connection with 3E’s release of its lien rights on the

respective projects for the monies covered by the checks and for such other and further relief as

the Court deems just and proper.

         Date: April 23, 2020




                                                          2
HB: 4847-3113-1322.1
CUTTLER LAW FIRM                                            HUSCH BLACKWELL LLP

/s/ Robert C. Gainer                                        /s/ Michael D. Fielding
Robert C. Gainer (AT0000305)                                Michael D. Fielding (AT0013551)
1307 50th Street                                            4801 Main Street, Suite 1000
West Des Moines, IA 50266                                   Kansas City, MO 64112
Phone (515) 223-6600                                        Phone (816) 983-8000;
Fax (515) 223-6787                                          Fax (816) 983-8080
rgainer@cutlerfirm.com                                      michael.fielding@huschblackwell.com
Attorneys for Debtor                                        Attorneys for Consolidated Electrical
                                                            Distributors, Inc. d/b/a Electrical
                                                            Engineering & Equipment



                                      CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of April, 2020, a true and correct copy of the above
and foregoing was served by the method or methods specified below:

         __X__         by electronically filing it with the Court using the CM/ECF system, which sent
                       notification to the Offices of the United States Trustee and all parties of interest
                       participating in the CM/ECF system.

                                                  /s/ Michael D. Fielding
                                                  Michael D. Fielding




                                                            3
HB: 4847-3113-1322.1
